91.



             OFFICE   OF THE ATTORNEY GENERAL           OF    TEXAS
                                AUSTIN




Bonorablo     X. D. E~ll
county   Attomes,    0.f a&    count7
80s -10,     Toxar




              Your lrtter of                                        the opinion    ot
thir dopartmont   on the qurrt                           la   l8,    in part,   a8
tollou~r




                               Untf attoZn*~     i8 pamlttd         to




              With rdorenor to your firrt Qurrtion,           your attention
18dirrotod    to our Opinion I(o. O-8384.        Wador Seotioa 8 of Arti-
Oh sI%Ib,    a 8  lEWdOd, th0 lOfSBi88iOaer8’     OOa+.   i8  not   reQUired     t0
fumirh rulteblo OffiO@8,       iWIitUr8,    8tat:OnO~     and  blank8 =0.8-
rart la tha parrormnor      of   the dUti.8 of tin oount~attomy,              bUt
ruoh mnttorr    tire mt lntlrolT w1 ththelnairoretlo8            oi   t&   O-18-
rlonar 8’ ooart .     Therafon, ia an8WM       t0 JOUX fir8t     QWdiOlp,       PU
LfonOr~blsK. 0. Ball, &go           P
                                                                             913




lr0 rerpocttoll~ ldTI80d that     it   10 tho opInIon of thir dopsrt-
OUat tbnt the ~~8e~OaOr8'        cOUrt Or htUgi0 coUh~ I8 1~8011~
mthorlud to pay 0tti00 x-eat tor the coprttr Attornof, it th0
Coaai8rioarr81 Ihurt dr8iro8 to pal ruoh rent.         fiowetor,a8
horrtotorr   #tatad, thi8 ratter     18 lOit ratlmly  within the dir-
OrOtiOO   Of   tho   ~~iO8iOOCr8’       OOWt.

               CO 83W lOtl8idW   FOUr lOOOOd QUOOtioR.     rh#    OOUUtJ Of-
fIOial8 of hfU&O        County are oompmn8atod OD a t00 ba8i8.          Uth
rotrrenoo to lr-ottiolo oomp0nratIoo oi the County rttornol where
tb &untr       Attorney IO OOmpenOated 011a to0 baoir,       end tb     oom-
90aoatIon and lx Oo sa fO08 wbloh ti 1 0    lllowd to rataiD doer not
teaoh the marlmm prorldrd for in ~rtiolr 5883 aad Artlair 5891,
Voraon18 Annotated Civil Ststutcr,       th0 OomaIooIonLer8~Court my
legally allOw CompOn#~itIOn     for eX4fiOiO    l0mlc08 men,         la their
)udgment, auoh oompenoatIoa I8 n0ooosar~~ prorldod, 8uOh oonpenoa-
tloa to r lx -0tti0i0    oarrloeo allowed do08 no4 lncroeoe th0 OOPI-
penaatlon of oald County Attorney beyond the aaxIa\uaoomponsatloa
ma d lx~oso tSC8 allowed to bo rot&nod br him under the tm above
mentlonod rtatutea.       Provided, the lX4tI0i0       Mmpea8atiOn a8 au-
thorlrrd by hrtlole      3095, Vernon*0 hanotated Civil Statuter,         rhall
b allowed only after an opportunity for a pub110 hearing and only
upon the attirmetirr      rote ot at loart three aomberr      ot   the cOt611&8-
8 ionerr* Court.       ~poolrloall~ anowering your seoond queetlon, you
a r oldrlord    th r tit io our opinion that the Com.IooIooer8~ Court
I8 1qgall.feuthorlrcd to 9~ an ex-offioio OOapsas~tlOD to tho
County attornc~     ln aooordancr with thr 8tatUtO8 herototor'rmen-
tloasd, and the County Irttorne~ 18 lo&ally psrmlttrd           to retain
hi8 t008 of ottlOe ~8 long am thr lX-OttiOIO 8a1fUy and th. fa08
luthorlrod by the foregoing otatute8 dO not exoord tbr maximum
suoh County Attorney 18 permitted to rrtai.a under raid lta tutel.
            Xn commotion with your 8eOOad qU08tlOn wo dlreot
p o urlttantlon to our Oplnionr Eioo. o-1649 and O-h%.   609108
of all th   above mentioned o9lnlon8 are lnolosed hcrowith SOr
your OoarenionOe.
                                                     Tour8   very   truly




                                                              UdOu      w111iUE8
                                                                       ArOiOta!lt


AWIXP